Case: 13-40050       Document: 00512312388         Page: 1     Date Filed: 07/18/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 18, 2013

                                     No. 13-40050                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



YVONNIE WILLIAMS,

                                                  Plaintiff-Appellant
v.

CVS; CVS PHARMACY, INCORPORATED,

                                                  Defendants-Appellees



                   Appeal from the United States District Court
                         for the Eastern District of Texas
                             (USDC No. 1:10-CV-156)


Before WIENER, ELROD, and GRAVES, Circuit Judges..
PER CURIAM:*
       Plaintiff-Appellant Yvonnie Williams, a female African-American, was a
long-time employee of Defendants-Appellees CVS; CVS Pharmacy, Incorporated
(“CVS”). She appeals the summary judgment of the district court dismissing her
Title VII race discrimination case that she filed after CVS fired her as manager
of a CVS pharmacy following several formal counseling and warning
communications by her superiors and replaced her with a white male. In a very


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-40050      Document: 00512312388      Page: 2    Date Filed: 07/18/2013



                                   No. 12-40050

extensive and detailed, 33-page opinion, the district court laid out the applicable
law and the facts in the light most favorable to Williams as non-movant. The
court then concluded that there were no genuine issues of material fact to be
resolved and that Williams had failed to bear her burden of proving that the
non-discriminatory reasons given by CVS for the subject employment action
were either pretextual or reflective of racial animus on the part of CVS. Our
review of the record on appeal, the briefs of the parties, the opinion of the district
court, and the applicable law satisfies us that the judgment of the district court
is correct in all respects.
AFFIRMED.




                                          2